Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and remarks received on December 23, 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-14, 16-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MILLIMAN (US 2013/0181035).
In reference to claims 1-7, 9-14, 16-19, 21 and 22, MILLIMAN discloses a method of manufacturing an apparatus comprising: a shaft 30 extending distally from a body 20; a stapling head assembly 100 positioned at a distal end of the shaft 30, the stapling head assembly (figure 3) comprising a cylindrical knife member 170 having a distal cutting edge 174a and a coupling feature 176a, 176b spaced from a proximal end, the coupling feature 176a, 176b operatively coupling/locking the knife member 170 to connector recesses 166a, 166b on a surface of a staple driver member 160; the staple driver member 160 operable (paragraph 47) to drive an array of .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over CONTA et al. (US 4,573,468) in view of MILLIMAN (US 2013/0181035).
In reference to claims 1-20, CONTA et al. discloses a method of manufacturing an apparatus comprising: a shaft 30 extending distally from a body 10; a stapling head assembly 40 positioned at a distal end of the shaft 30, the stapling head (figure 10) comprising a cylindrical knife member 168 having a distal cutting edge 170 and a plurality of coupling apertures 173 on a proximal surface that operatively couples/locks the knife member 168 to a plurality of polymeric (column 8 lines 11-14) connectors 166 protruding from an inner surface of a staple driver member 160; wherein the connectors 166 are welded (column 8 lines 17-20) with the staple driver member 160; the staple driver member 160 operable to drive an array of staples 159; the knife member 168 extending along a longitudinal axis of the stapling head assembly 40; an anvil coupling feature 52 that couples an anvil 230 to the staple drive member 160.
CONTA et al. does not disclose the coupling feature(s) to be disposed a distance from the proximal end.  MILLIMAN teaches a method of manufacturing a surgical stapler including a staple driver member 160 operatively coupled to a cylindrical knife member 170 by a coupling feature 176a, 176b, wherein the coupling feature is disposed a non-zero distance from the proximal end.  As supported by the diagram below, it would have been obvious to one having ordinary skill in the art at the time of filing the invention to have modified the coupling feature of CONTA et al. to be positioned either at the proximal end or a distance from the proximal end, since the combined teachings of .

    PNG
    media_image1.png
    542
    520
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations related to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA R WEEKS whose telephone number is (571)272-4473.  The examiner can normally be reached on M-F 8am-2pm & 5pm-7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4473.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Allowed Files & Publication (888) 786-0101
Assignment Branch (800) 972-6382
Certificates of Correction (703) 305-8309
Fee Questions (571) 272-6400
Inventor Assistance Center (800) PTO-9199
Petitions/special Programs (571) 272-3282
Information Help line 1-800-786-9199



/GLORIA R WEEKS/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        



January 11, 2022